Citation Nr: 1219286	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-46 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral wrist disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to an effective date earlier than July 23, 2008, for the grant of service connection for Meniere's disease to include as due to clear and unmistakable evidence in prior rating decisions.

5.  Entitlement to a compensable evaluation for exostosis of the bilateral ears.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, October 2009, and March 2010 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral wrist disorder; entitlement to service connection for a left knee disorder; entitlement to an effective date earlier than July 23, 2008, for the grant of service connection for Meniere's disease to include as due to clear and unmistakable evidence in prior rating decisions, and entitlement to a compensable evaluation for exostosis of the bilateral ears are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1979 rating decision denied the appellant's claim of entitlement to service connection for a left knee disorder.  The appellant was notified but did not appeal the decision.

2.  Evidence associated with the claims file after the final denial in January 1979 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1979 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the January 1979 RO rating decision in connection with Veteran's request to reopen a claim of service connection for a left knee disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for a left knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  Application to Reopen

The Veteran's initial claim of entitlement to service connection for a left knee disorder was denied by an RO rating decision dated in January 1979.  This rating decision indicates that the basis for the RO's denial was a lack of evidence of a left knee disorder.  The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and an October 1978 VA examination report.  The Veteran did not timely appeal this decision. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the January 1979 RO rating decision became final because the Veteran did not file a timely appeal and, new and material evidence pertaining to the claim was not received prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The claim of entitlement to service connection for a left knee disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in January 2010.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the Veteran filed his current request to reopen this claim in January 2010.  Subsequent to the January 1979 rating decision, a May 1994 VA treatment note reveals that the Veteran was diagnosed with left knee patellotibial tendonitis.  

The Board has carefully reviewed the newly submitted evidence.  The Board finds that the evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial. 

In regard to whether the evidence is material, the Board notes that in order to warrant service connection for a left knee disorder the Veteran would have to show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

In addition, the Board notes that under 38 U.S.C.A. § 5103A(d)(2) , VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The new evidence that was obtained and submitted in regard to the Veteran's claim for a left knee disorder reveals that the Veteran has been diagnosed with a left knee disorder.  The Board finds that this evidence is material because it relates directly to the basis for which the Veteran was denied entitlement to service connection for a left knee disability in January 1979.  In addition, in conjunction with the Veteran's service treatment records, which reveal that the Veteran was treated for left knee condition in service, the evidence raises a reasonable possibility of substantiating the claim by triggering the Secretary's duty to assist by meeting the criteria requiring the provision of a medical examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the above, the Board finds that the evidence received since the prior final denial regarding the claim of entitlement to service connection for a left knee disorder is both new and material and, therefore, the request to reopen the previously denied claim of entitlement to service connection for a left knee disorder is granted.  38 C.F.R. § 3.156(a) .


ORDER

The Veteran's previously denied claim for service connection for a left knee disorder is reopened, and to this extent the appeal is granted.


REMAND

The Veteran seeks to reopen a claim of entitlement to service connection for a bilateral wrist disorder; entitlement to service connection for a left knee disorder; entitlement to an effective date earlier than July 23, 2008, for the grant of service connection for Meniere's disease to include as due to clear and unmistakable evidence in prior rating decisions; and entitlement to a compensable evaluation for exostosis of the bilateral ears.

At the hearing before the undersigned Veterans Law Judge in December 2011, the Veteran reported that he received treatment from VA in San Diego, California in the 1970's and 1980's; Loma Linda, California in the 1980's; Las Vegas, Nevada in the 1980's; and Portland, Oregon from 1987 to the present.

Review of the claims file does not reveal that VA treatment records regarding the Veteran's reported treatment from VA in Loma Linda, California or Las Vegas, Nevada have been associated with the claims file.  In addition, VA treatment records dated since December 2010 have not been associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain complete VA treatment records regarding the Veteran, including any records available from the VA in Loma Linda, California and Las Vegas, Nevada.

The Veteran also seeks to reopen a previously denied claim for entitlement to service connection for a bilateral wrist disorder.  For claims requiring new and material evidence, the Veteran must be notified that service connection was previously denied and of the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the Board notes that a VCAA letter sent to the Veteran in February 2010 addressed the new and material evidence requirements.  However, the letter informed the Veteran that his claim had been previously denied in August 1982 and that it was previously finally denied because the disorder was not found to be related to service.

The Board notes that review of the August 1982 RO rating decision does not reveal that the issue of entitlement to service connection for a bilateral wrist disorder was considered.  Rather, the rating decision indicates that the rating for the Veteran's service connected exostosis of the ears was amended.  

As the February 2010 letter did not inform the Veteran of the prior denial or the basis for the prior denial, as indicated in the January 1979 RO rating decision, the Board finds that the Veteran has not been provided notice compliant with the requirements of the VCAA.  A remand is required so that additional VCAA notice may be sent that specifically advises him of the date of the prior denial and the reasons for the prior denial of his claim of entitlement to service connection for a bilateral wrist disorder.

The Board notes that the Veteran has not been afforded a VA medical examination regarding his left knee disorder.  As noted above, under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Review of the Veteran's service treatment records reveals that the Veteran was treated for left knee complaints in service and the Veteran has been diagnosed post service with a left knee disorder.  In addition, the Veteran contended at his hearing before the undersigned Veterans Law Judge in December 2011 that he has had occasional left knee pain since service.  As such, the Board finds that the Veteran must be afforded a VA medical examination regarding the etiology of any left knee disorder found to be present.

As additional treatment records are outstanding and will be associated with the claims file upon remand and as the Veteran's most recent VA examination regarding his ears was performed in August 2008, nearly four years ago, the Board finds it necessary to afford the Veteran a VA medical examination regarding the current state of his exostosis disability.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The Board notes that the May 1995 and November 2001 rating decisions that denied entitlement to service connection for Meniere's disease are final only in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A  (West 2002); 38 C.F.R. § 3.105(a) (2011).  At the hearing before the undersigned Veterans Law Judge in December 2011, the Veteran contended that the prior rating decisions that denied entitlement to service connection for Meniere's disease are the product of CUE.  To date, the RO has not considered whether the May 1995 or November 2001 rating decision contains CUE. 

Under the law, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997). 

If, however, VA determines that the May 1995 or November 2001 rating decision contains CUE, the decision will be reversed or amended.  For the purposes of authorizing benefits, the decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error would have the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  Thus, if VA determines that the May 1995 or November 2001 rating decision contains CUE, the effective date would be assigned as if there were no such determination. 

The Veteran's challenge to the May 1995 or November 2001 rating decisions is thus inextricably intertwined with his claim of entitlement to an effective date earlier than July 23, 2008, for the grant of service connection for Meniere's disease because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds it necessary to defer consideration of the currently perfected earlier effective date claim until the RO adjudicates, in the first instance, his clear and unmistakable error challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice as it relates to his application to reopen the previously denied claim for service connection for a bilateral wrist disorder. 

2.  Attempt to obtain all VA medical records pertaining to the Veteran from the VA in Loma Linda, California and Las Vegas, Nevada as well as VA treatment records pertaining to the Veteran dated since December 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any left knee disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any left knee disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his exostosis of the bilateral ears. The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should also opine as to the Veteran's ability to obtain gainful employment due to his exostosis of the bilateral ears.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

5.  Adjudicate the issue of clear and unmistakable error in the RO's May 1995 and November 2001 rating decisions that denied entitlement to Meniere's disease.  Then, reconsider the claim of entitlement to an effective date earlier than July 23, 2008, for the grant of service connection for Meniere's disease.

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


